Citation Nr: 0025422	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-41 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.C., and C.C.



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to October 1945 and regular active service from August 1946 
to March 1949.  He served in the regular Philippines Army 
from October 1945 to June 1946.  

The veteran died in April 1984.  The surviving spouse is the 
appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for cause of the 
veteran's death.  

The September 1998 Board decision remanded the case for the 
RO to clarify prior rating decisions and to rebuild the 
claims file to include apparently missing documents.  The 
original claims folder was located in January 2000 and 
incorporated into the rebuilt claims file.  This matter is 
now before the Board for appellate review.  


FINDINGS OF FACT

1.  The May 1984 certificate of death states that the cause 
of the veteran's death in April 1984 was acute respiratory 
distress syndrome due to or as a consequence of status post 
autorenal transplant with renal hepatic failure and fluid 
overload.  
2.  At the time of the veteran's death, service-connection 
was in effect for residuals of shell fragment wounds of the 
left buttock, thigh, and perineum; residuals of shell 
fragment wounds of the right thigh; and residuals of shell 
fragment wounds of the left leg.  

3.  The evidence does not include a medical opinion that a 
service-connected disability was the principal or 
contributory cause of the veteran's death or that relates the 
cause of the veteran's death to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(1999).  


Analysis

The veteran was hospitalized from January 1983 to February 
1983 for treatment of right hydronephrosis and left 
pyelonephritis with a ureteral stent.  He was hospitalized in 
July 1983, and he underwent a pyelolithotomy, ureterolysis, 
with mobilization of the ureter for treatment of a ureteral 
stricture and mild renal failure.  He was hospitalized from 
August 1983 to October 1983 for treatment of a bilateral 
ureteral obstruction secondary to calculi and again in 
November 1983 to December 1983 for an elective left 
nephrectomy secondary to numerous episodes of renal calculi 
and strictures.  Examiners noted that the veteran had 
bilateral renal stones since 1981.  Eventually, the veteran 
was admitted to a VA hospital in March 1984 for treatment of 
progressive renal failure, and he underwent a left 
nephrectomy and autotransplant of the left kidney into the 
right iliac vessel.  The veteran died approximately two weeks 
after surgery.  

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  

The appellant met the first requirement for a well grounded 
claim.  The medical evidence included a diagnosis of a 
current disability because the May 1984 certificate of death 
stated that the cause of the veteran's death in April 1984 
was acute respiratory distress syndrome due to or as a 
consequence of status post autorenal transplant with renal 
hepatic failure and fluid overload.  

The appellant met the second requirement for a well grounded 
claim.  At the time of the veteran's death, service 
connection was in effect for residuals of shell fragment 
wounds, which the appellant alleged caused renal hepatic 
failure and fluid overload that contributed to the veteran's 
death.  Service medical records also showed that the veteran 
was treated for "kidney trouble" in April 1945, and that he 
complained of blood in his urine the following day.  In 
August 1945, he complained of difficulty urinating, and in 
August 1997, the appellant and a neighbor testified that the 
veteran repeatedly complained of having blood in his urine 
since 1945.  

The claim is not well grounded, however, because the medical 
evidence did not include a nexus opinion relating the cause 
of the veteran's death to an in-service injury or disease.  
The medical evidence did not establish that acute respiratory 
distress syndrome or status post autorenal transplant with 
renal hepatic failure and fluid overload in April 1998 were 
related to the veteran's service-connected residuals of shell 
fragments wounds or to any other event in service.  

Although the appellant and her representative alleged that 
service-connected residuals of shell fragment wounds or 
incurrence of a kidney disability in service contributed to 
the veteran's death, they are lay persons who are not 
competent to diagnose the cause of the veteran's death.  Such 
a lay person is not competent to make a medical diagnosis or 
render a medical opinion that relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Although the veteran complained of blood in his urine in 
1945, no kidney disorders were noted at military examinations 
in August 1946 and March 1949, and the May 1982 VA examiner 
opined that the veteran's current hematuria had unknown 
etiology.  The July 1982 and September 1982 VA examiners 
opined that the veteran's ureteral strictures had unknown 
etiology, and the February 1983 VA examiner stated that the 
bilateral ureteral strictures were due to (TB) tuberculosis.  
In any event, the first evidence of strictures appeared in 
1981, over 30 years after service.  Although January 1976 and 
June 1976 private diagnoses included possible kidney disease 
and delayed right renal excretion, none of the private 
examiners related a kidney disorder to the veteran's service.  
Accordingly, the claim of entitlement to service connection 
for cause of the veteran's death is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

